CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-205, concluding that ALLEN C. MARRA of MONTCLAIR, who was admitted to the bar of this State in 1967, should be reprimanded for violating Rule 1:21-6(b) and RPC 1.15(d)(recordkeeping), RPC 5.5(a)(unauthorized practice of law), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Court having granted the petition for review filed by the Office of Attorney Ethics pursuant to Rule 1:20-16(b);
And respondent having been ordered to show cause on January 28, 2002, why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*412It is ORDERED that ALLEN C. MARRA is suspended from the practice of law for a period of one year retroactive to July 28, 1997, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.